DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 5-8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Koji et al., WO 2004075617 A1.


4.	As per claim 5, Koji discloses:  A component mounting system (Koji, page 1, ¶3, “Examples of the circuit board working machine include an electronic circuit component mounting machine that mounts electronic circuit components on a printed wiring board..”) comprising: 
a component supply section configured to supply a component to be mounted at a predetermined position of a board;  (Koji, page 13, ¶5, “In the component supply device 58, the component supply table 78 is moved by the component supply table moving device 80, and the plurality of feeders 82 are sequentially positioned at the component supply position and the components 90 are moved. Supply. In the feeder 82, the component feeder is operated each time the component 90 is supplied, and the component 90 to be supplied next is sent to the supply unit.”, page 3, ¶7, “The circuit board working machine includes a board holding device that holds the circuit board, and a component supply device that supplies an electronic circuit component, wherein the working device”, and page 4, ¶1, “receives the electronic circuit component from the component supply device. A part to be mounted on a circuit board held by the board holding device The circuit board working machine according to the above mode (1), including a product mounting device.”)
a pickup nozzle configured to pick up the component supplied by the component supply section; (Koji, page 11, ¶5, “In this embodiment, each of the plurality of mounting heads 88 has a plurality of nozzle holding portions, and holds a plurality of suction nozzles 92, for example, six suction nozzles 92 (typically, FIG. 2 suction nozzles 92 are shown). At least two of the suction nozzles 92 have different diameters of the suction tubes, and are different types of suction nozzles 92. The plurality of suction nozzles 92 of the mounting head 88 are selectively.”)
an imaging section configured to capture an image of the component picked up by the pickup nozzle and acquire image data; (Koji, page 12, ¶2,” Also, as shown in FIG. 1, a component imaging station S is provided on the movement path of the mounting head 88, and a component for imaging the component 90 sucked and held from below the suction nozzle 92. An imaging device 102 is provided. The component imaging device 102 includes a component camera 104 (see FIG. 3) as an imaging device, an illuminating device and a light guide device not shown, and the like. Take an image. In the present embodiment, the component camera 104 is constituted by a CCD camera. The image data obtained by the imaging is processed by an image processing computer 110 (see FIG. 3, which is included in the control device 64) as an image processing device, so that the holding position error information of the component 90 is obtained. It has become.”)
a memory section configured to store image data captured by the imaging section; (Koji, page 15, ¶3, “For an image that satisfies the display conditions, the image data is stored in the image data memory, the part-related information that is information related to the part 90 from which the image was obtained, and the location where the image data in the image data memory was stored.”)
“The image data memory can be provided in the image processing computer 110, but in the present embodiment, it is provided in the RAM I 24 of the mounting control computer 130. Each time the image processing in the image processing computer 110 is completed, the processing result including error information and the data of the image processing related information and the image data are transferred from the image processing computer 110 to the mounting control computer 1.”)
 a determining section configured to determine acceptability of the component and a position of the component based on the image data subjected to the image processing by the image processing execution section; (Koji, page 16, ¶4, “Then, in S7, it is determined whether or not the image processing result is an error. As described above, the image processing result becomes an error in various cases. The determination in S7 is made based on the image processing result by the image processing computer 110. If no error has occurred, the determination result in S7 is NO, S31 is executed, and the flag FB is set. It is determined whether it is set. If the flag FB is not set, the judgment result of S31 is NO and S39 is executed. Here, the judgment result of S39 is NO and the judgment of S39a is made.”)
 	an error rate calculating section configured to calculate an error rate that is a ratio of determination results indicating an unacceptable result among a predetermined number of determination results from determination results obtained by the determining section for a predetermined number of images; (Koji, page 3, ¶5, “A component mounting inspection machine is a working machine that inspects the mounting state of electronic circuit components mounted on the mounting surface of a circuit board. The electronic circuit components on the mounting surface are imaged by an imaging device and obtained by the imaging device. The image of the electronic circuit component is compared with a regular image with no mounting position error, and the position error and the like are obtained. For example, if an electronic circuit component having a position error exceeding the set value is generated, the display condition is that the mounting position is the same as the mounting position of the electronic circuit component, and the electronic circuit component that matches the display condition is set.”)
a storage period monitoring section configured to start a storage period, during which the image data is stored in the memory section, when the error rate calculated by the error rate calculating section is larger than a predetermined reference error rate, and to end the storage period when the error rate calculated by the error rate calculating section is less than or equal to the reference error rate, and (Koji, page 6, ¶12, “The data storage end conditions include, for example, that the number of stored image data has reached a set number, that the image data storage means is full and that no more images can be stored, time, for example, The set time has elapsed from the setting, the error rate of the image processing result has fallen below the set rate, for example, the error rate once becomes higher than the set rate, and the display conditions are set and match Image is displayed, but the subsequent error occurrence rate is smaller than the set rate.”, and page 7, ¶1, “If the data storage end condition is set, the data storage will not be continued indefinitely, the necessary and sufficient data will be obtained, and the unnecessary increase of the data storage capacity, storage time, etc. will be avoided.”)
“Also, if the display conditions are not set by manual but the data is stored in the buffer, if the imaging is not performed, the judgment results of S l and S 25 become NO, The determination result of S26 becomes YES, and S12 is executed, so that the display condition is set. If there are a plurality of types of error information of the same type and more than the set number of error information stored in the buffer, display conditions are set in a preset order. For example, the display conditions are set earlier than the error information with the oldest storage time.”)

5. 	As per claim 6, Koji discloses:  The component mounting system according to claim 5, further comprising a reference setting section capable of setting the reference error rate for each of multiple components mounted on the board.  (Koji, page 24, ¶6, “Setting display conditions in common in the electronic circuit component mounting machine including all mounting units, or setting display conditions in common in a preset mounting unit which is a part of a plurality of mounting units, An image matching the preset condition may be displayed on the display device.”, and page 6, ¶5, “The working machine for circuit boards according to (11), further including storage condition setting means for setting a storage condition that is a condition for determining whether to store image data in the image data storage means.”, and page 2, ¶7, “The “predetermined condition” is, for example, an error when an electronic circuit component held by the component holder of the component mounting device is imaged by the imaging device in the electronic circuit component mounting machine and the image processing is performed. The error rate (error rate) may be equal to or higher than the set rate.”)

6. 	As per claim 7, Koji discloses: The component mounting system according to claim 5, wherein the error rate calculating section updates the predetermined number of determination results used for calculating the error rate to a latest state after the image processing by the image processing execution section has been performed on the image data captured by the imaging section and the determination has been made by the determining section.  (Koji, page 20, ¶5, “When the number of images that match the display conditions increases and exceeds the number that can be displayed on the display screen 142, the display is updated. For example, the latest image is displayed instead of the oldest image, and the display position of other images does not change. Therefore, it is easy for a worker to observe each image. As the above display update is repeated.”)

7. 	As per claim 8, Koji discloses: The component mounting system according to claim 5, wherein the error rate calculating section initializes the determination results of the determining section regarding the component when component shape data of the component used for the determination with the determining section is updated. (Koji, page 23, ¶4, “In the above embodiment, the error occurrence rate is calculated for each type of component, each suction nozzle, and each feeder, which is obtained for the combination of the component 90, the suction nozzle 92, and the feeder 82, and the error rate is calculated as follows. The display condition is automatically set to be the same suction nozzle, part, or feeder as that whose rate has reached the set rate. Alternatively, the display condition may be manually set based on the fact that the error occurrence rate has reached the set rate.”, and page 11, ¶2, “In the present embodiment, the type is identified by a part name such as 3216C, 2125R, 3317T, a shape, a dimension, an electrical characteristic value, and a manufacturing capability.” Notes: the shape is one of the characteristic of each type of component or part.”)


Conclusion 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Mark Zimmerman can be reached on 571- 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/           Primary Examiner, Art Unit 2619